DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Last OA is hereby incorporated by reference.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Re Claim 1, Applicant argues Fehrenback does not appear to teach or suggest that the base station receives packets form multiple UEs and combining a subset of packets …a combined packet and broadcasting the combined packet from the base station.
Examiner disagrees.
Fehrenback teaches Figure 2 teaches the BS for receiving packets from plurality of UEs within its cell including UEs from Group 17.   Fehrenback teaches a Group Manager UE 11 receiving a multiplexed PDU(s) belonging to UE(s) (a subset of packets from plurality of UEs….combined packet) within its group as indicated by MAC header information from BS [0133].  Hence, BS 13 broadcasts/transmits the subset of PDUs (the subset of packets) belonging to Group #1 by multiplexing the PDU(s) in the single MAC PDU(s) and broadcasting the single MAC PDU(s) to be received at the Group Manager UE 11 and relayed to the UE(s) within the group.
Re Claim 18, Applicant argues “receiving a combined packet in a broadcast from the base station”.  See above.  The Group Manager 11 receives the multiplexed PDU(s) 
Re Claim 22, Applicant argues “generating a packet for relay form a base station, and transmitting the packet to the base station with an indication …whether the base station should broadcast the packet….other packets.”.
Fehrenback teaches the NACK feedback information (packet) is generated by the UE and combined in uplink transmission with packets from other UE(s) of the UE group [0417] by the group manager UE.  This NACK feedback information is associated with a received PDU at the UE and further indicates to the BS to perform HARQ processing.  It is known to one skilled in the art that the HARQ processing includes retransmission packet(s) based on the received NACK feedback information.  Thereby retransmitting the packet associated with the NACK information in the next broadcast of multiplexed PDU(s).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472